Exhibit 10.1

THIRD AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

This Third Amendment to Loan and Security Agreement (the “Amendment”), is
entered into as of August 17, 2012, by and between Square 1 Bank (the “Bank”)
and Local.com Corporation, Krillion, Inc. and Screamin Media Group, Inc.
(collectively known as, the “Borrower”).

RECITALS

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of August 3, 2011 (as amended from time to time, the “Agreement”). The
parties desire to amend the Agreement in accordance with the terms of this
Amendment. Unless otherwise defined herein, capitalized terms shall have the
same meaning as given to them in the Agreement.

NOW, THEREFORE, the parties agree as follows:

 

1) Bank hereby waives Borrower’s violation of the EBITDA covenant, as more
particularly described in Section 6.7(a) of the Agreement, for the reporting
period ending June 30, 2012 only.

 

2) Section 6.6 of the Agreement is hereby amended and restated, as follows:

6.6 “Primary Depository”. Borrower shall maintain at least 90% of its depository
and operating accounts with Bank and its primary investment accounts with Bank
or Bank’s affiliates.

 

3) The following definition in Exhibit A to the Agreement is hereby amended and
restated, as follows:

“Adjusted EBITDA” means with respect to any fiscal period an amount equal to
earnings before the sum of (a) tax, plus (b) depreciation and amortization, plus
(c) interest, non-Cash expenses and non-Cash warrant revaluation, plus (d) any
increase (or minus any decrease) in deferred revenues plus (e) any non-Cash
stock compensation expenses, and, as appropriate, (f) minus any increase or plus
any decrease in capitalized software, (g) plus any other non-Cash expenses.

 

4) Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Bank under the Agreement, as in effect prior to the date hereof. Borrower
ratifies and reaffirms the continuing effectiveness of all agreements entered
into in connection with the Agreement.

 

5) Borrower represents and warrants that the representations and warranties
contained in the Agreement are true and correct as of the date of this
Amendment.

 

1



--------------------------------------------------------------------------------

6) This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.

 

7) As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

 

  a) this Amendment, duly executed by Borrower;

 

  b) payment of all Bank Expenses, including Bank’s expenses for the
documentation of this Amendment and any related documents, and any UCC, good
standing and intellectual property search or filing fees, which may be debited
from any of Borrower’s accounts; and

 

  c) such other documents and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

[Remainder of Page Intentionally Left Blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

LOCAL.COM CORPORATION     SQUARE 1 BANK By:  

/s/ Kenneth S. Cragun

    By:  

/s/ Zack Robbins

Name:  

Kenneth S. Cargun

    Name:  

Zack Robbins

Title:  

CFO

    Title:  

AVP

KRILLION, INC.     By:  

/s/ Kenneth S. Cragun

      Name:  

Kenneth S. Cragun

      Title:  

CFO

      SCREAMIN MEDIA GROUP, INC.     By:  

/s/ Kenneth S. Cragun

      Name:  

Kenneth S. Cragun

      Title:  

CFO

     

[Signature Page to Third Amendment to Loan and Security Agreement]

 

3